Citation Nr: 1741862	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-04 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to October 1973 and from September 1975 to April 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claims in March 2014 to schedule the Veteran for a Board hearing.  The Veteran was mailed a letter dated June 26, 2017 that informed him that he had been scheduled for a Board hearing on July 24, 2017.  In a statement received July 10, 2017, the Veteran stated that "I would like to request my travel Board hearing scheduled for July 24, 2017...be rescheduled due to the fact that I used to have a private agent as a representative, and I have just appointed a new representative" and that "I need [the Board] to allot time for my new representative to prepare my case in order to provide adequate representation."  An updated VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing a new (and current) representative was submitted along with the Veteran's statement.

The Veteran was subsequently noted by VA as a no show at the July 24, 2017 Board hearing and his case was returned to the Board.  In light of the Veteran's request to reschedule his Board hearing based on good cause that was received prior to the date of the hearing, the Board finds that remand is required in order to schedule the Veteran for the requested Board hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing.  Notice of the hearing must be mailed to the Veteran and to his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




